IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALEX LAROCHE                               : No. 197 MAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
BRUCE BEERS, BEERS & ASSOCIATES            :
INC., GEORGE A. KOUNOUPIS ESQ.             :
AND HAHALIS & KOUNOUPIS P.C.               :
                                           :
                                           :
PETITION OF: GEORGE A.                     :
KOUNOUPIS, ESQ., AND HAHALIS &             :
KOUNOUPIS, P.C.                            :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.